FILED
                            NOT FOR PUBLICATION                              APR 11 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10378

               Plaintiff - Appellee,              D.C. No. 4:12-cr-01852-JGZ

  v.
                                                  MEMORANDUM*
DAVID ERASMO ESCAMILLA-
GALLEGOS, a.k.a. David Erasmo
Ecsamilla,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       David Erasmo Escamilla-Gallegos appeals from the district court’s judgment

and challenges his guilty-plea conviction for reentry after deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Escamilla-Gallegos contends that his guilty plea was involuntary because, at

the time of his pretrial conference and change-of-plea hearing, his confusion was

apparent and was aggravated by his recent use of pain medication. We review de

novo whether a defendant’s plea was voluntary. See United States v. Kaczynski,

239 F.3d 1108, 1114 (9th Cir. 2001). Contrary to Escamilla-Gallegos’s contention,

his statements at the hearing reflect that he pleaded guilty voluntarily. See id. at

1115 (substantial weight is given to defendant’s in-court statements).

      AFFIRMED.




                                           2                                    13-10378